Name: Commission Regulation (EEC) No 3886/86 of 19 December 1986 amending Regulation (EEC) No 1119/79 laying down special provisions for the implementation of the system of import licences for seeds
 Type: Regulation
 Subject Matter: civil law;  plant product;  agricultural activity;  tariff policy
 Date Published: nan

 Avis juridique important|31986R3886Commission Regulation (EEC) No 3886/86 of 19 December 1986 amending Regulation (EEC) No 1119/79 laying down special provisions for the implementation of the system of import licences for seeds Official Journal L 361 , 20/12/1986 P. 0018 - 0018 Finnish special edition: Chapter 3 Volume 22 P. 0099 Swedish special edition: Chapter 3 Volume 22 P. 0099 *****COMMISSION REGULATION (EEC) No 3886/86 of 19 December 1986 amending Regulation (EEC) No 1119/79 laying down special provisions for the implementation of the system of import licences for seeds THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2358/71 of 26 October 1971 on the common organization of the market in seeds (1), as last amended by Regulation (EEC) No 1355/86 (2), and in particular Article 4 (2) thereof, Whereas Article 4 of Regulation (EEC) No 2358/71 provides that import licences are required for certain products in the seeds sector; whereas Commission Regulation (EEC) No 2811/86 (3) amends, inter alia, Commission Regulation (EEC) No 1117/79 specifying the products in the seeds sector to be subject to the system of import licences (4) in order to make hybrid sorghum for sowing subject to the system of import licences; whereas Regulation (EEC) No 1119/79 (5) should be amended accordingly; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Seeds, HAS ADOPTED THIS REGULATION: Article 1 In Article 1 of Regulation (EEC) No 1119/79, the words 'for hybrid maize for sowing' are deleted. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 December 1986. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 246, 5. 11. 1971, p. 1. (2) OJ No L 118, 7. 5. 1986, p. 1. (3) OJ No L 260, 12. 9. 1986, p. 8. (4) OJ No L 139, 7. 6. 1979, p. 11. (5) OJ No L 139, 7. 6. 1979, p. 13.